DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 7-13, 17-19, and 21-29 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 2/3/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/3/2021 is withdrawn.  Claims 21-25, directed to a method for treating skin cells of a human skin no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Ionescu on 4/4/2022.

The application has been amended as follows: 

5. (Currently Amended) The Pickering formulation as claimed in claim 1, wherein the pharmaceutical or cosmetic composition is free of sodium dodecyl sulfate, sodium lauryl sulfate, sodium olefin sulfonate, monoglycerides of fatty acids, diglycerides of fatty acids, polyethylene glycol esters of fatty acids or oils, propylene glycol esters of fatty acids or oils, glycereth esters of fatty acids or oils, and polyglycereth esters of fatty acids or oils.

19. (Currently Amended) The sunscreen composition of claim 18, wherein the composition is free of sodium dodecyl sulfate, sodium lauryl sulfate, sodium olefin sulfonate, monoglycerides of fatty acids, diglycerides of fatty acids, polyethylene glycol esters of fatty acids or oils, propylene glycol esters of fatty acids or oils, glycereth esters of fatty acids or oils, and polyglycereth esters of fatty acids or oils 

21. (Currently Amended) A method for treating skin cells of a human skin, the method comprising the step of:
providing a Pickering formulation as defined in claim [[5]]1;
applying the Pickering formulation to at least a portion of the skin in need of such treatment; and
letting the Pickering formulation on the skin for a given period of time.
22. (Currently Amended) The method of claim [[18]]21, wherein the Pickering formulation once applied on the skin forms a film or thin layer.
23. (Currently Amended) The method of claim [[18]]21, wherein the treatment allows reducing stretch marks of the human skin.
24. (Currently Amended) The method of claim [[18]]21, wherein the treatment allows healing skin cells damaged by a burn.
25. (Currently Amended) The method of claim [[21]]24, wherein the burn is a sun burn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach or suggest a Pickering formulation with the composition with the components and amounts as instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611